Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 18, 2022

The Court of Appeals hereby passes the following order:

A22D0308. EDWARD T. RIDLEY v. ESTATE OF WILLIAM BILL
    DICKERSON, et al.

      Edward T. Ridley filed a civil action against the estate of William “Bill”
Dickerson and Dickerson’s heirs. On January 11, 2022, the trial court dismissed the
case for lack of prosecution. On March 17, 2022, Ridley filed an application for a
discretionary appeal, seeking review of the dismissal order. We, however, lack
jurisdiction.
      An application for discretionary review must be filed within 30 days following
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). “The
requirements of OCGA § 5-6-35 are jurisdictional and this court cannot accept an
application for appeal not made in compliance therewith.” Moulder v. Reilly, 226 Ga.
App. 608, 608 (487 SE2d 142) (1997) (punctuation omitted); see also Gable v. State,
290 Ga. 81, 82 (2) (a) (720 SE2d 170) (2011) (noting that this Court “has held that
the failure to meet the statutory deadline for filing a discretionary application is a
jurisdictional defect”). Here, Ridley filed his application 65 days after entry of the
order he seeks to appeal. The application is thus untimely, and it is hereby
DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/18/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.